DETAILED ACTION
The present application, filed 02/21/2020, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
Drawings
Figure 2 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-3 and 6 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Watanabe et al. (“Watanabe”, JP2018199727, Note: US 2020/0136606 is the US equivalent and will be relied on in this Office Action).
Re claim 1, Watanabe teaches a semiconductor circuit [Fig 2] comprising: at least one circuit that includes a current source [12] and generates an output voltage [at 151]; and at least one voltage filter constituted by a depression-type NMOS transistor [11], the depression-type NMOS transistor having a source connected to a power supply side [101] of the circuit, a gate that is grounded [to 102], and a drain to which a power supply voltage [VDD] is applied.
Re claim 2, Watanabe teaches wherein the circuit is constituted by an NMOS transistor [DNMOS, paragraph 19].
Re claim 3, Watanabe teaches wherein the circuit is an amplifying circuit, a buffer circuit, or a constant voltage circuit [paragraph 22, current applied at 151 is constant, therefore voltage is constant].
Re claim 6, Watanabe teaches a semiconductor circuit [Fig 2] comprising: a first NMOS transistor [12] having a source that is grounded [to 102], and a drain that is connected to an output terminal [151], operates in a saturation region, and constitutes a current source; a second NMOS transistor [13] having a source connected to the output .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Watanabe.
Re claim 4, Watanabe teaches the limitations as applied to the claim above, but does not teach he at least one circuit comprises a plurality of circuits and the at least one voltage filter comprises a plurality of voltage filters.
However, Watanabe shows a similar circuit [1A] that is connected to the at least one circuit [Fig 2]. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have a plurality of circuits and a plurality of voltage filters because it is used to provide desired and optimal voltage outputs and since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art.

s 9 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Watanabe in view of Aota (US 2008/0297132).
Re claim 9, Watanabe teaches the limitations as applied to the claim above but does not teach wherein a gate of the first NMOS transistor is connected to the output terminal.
	Aota teaches a device [Fig 11] wherein a gate of the first NMOS transistor [M2, paragraph 41] is connected to the output terminal [Nout]. It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Watanabe to include the features of Aota because it is used to operate as a constant current source so that transistors M1 through M3 conduct a same drain current, thus improving the utility of the device, which increases efficiency.
Re claim 10, Watanabe teaches wherein the semiconductor circuit is a constant voltage circuit that generates a constant voltage from the output terminal [paragraph 22, current applied at 151 is constant, therefore voltage is constant].

Allowable Subject Matter
Claims 11 and 12 are allowed.
Claims 5, 7 and 8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art fails to teach or disclose:

Re claim 7 and its dependents thereof, the closet prior art (which has been made of record) fail to disclose (by themselves or in combination): “an input voltage is applied to a gate of the first NMOS transistor” in combination with the additionally claimed features, as are claimed by Applicant.
Re claim 11 and its dependents thereof, the closet prior art (which has been made of record) fail to disclose (by themselves or in combination): “a first NMOS transistor having a source that is grounded, a gate to which a bias voltage is applied, and a drain that is connected to an output terminal, operates in a saturation region, and constitutes a current source; a second NMOS transistor having a source connected to the output terminal, and a gate to which an input voltage is applied, and operates in a saturation region” in combination with the additionally claimed features, as are claimed by Applicant.






Conclusion
Examiner's Note:
Examiner has cited particular columns and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.
In the case of amending the claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAKAISHA JACKSON whose telephone number is (571)270-3111.  The examiner can normally be reached on M-F 8:00-5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MONICA LEWIS can be reached on 571-272-1838.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/MONICA LEWIS/Supervisory Patent Examiner, Art Unit 2838                                                                                                                                                                                                        



/LaKaisha Jackson/
Examiner, Art Unit 2838